PELHAM, J.
The portions of the court’s oral charge to which exceptions Avere reserved correctly state the law as applicable to the evidence in the case. It was shown by the evidence for the state and by the testi-*40in cuy of the defendants themselves that there was very had feeling- existing “on both sides” as between the defendants and the deceased for some time prior to and at the time of the difficulty. For the defendant to get out of the buggy in which he was driving to go towards the deceased, who was standing on the ground, for the purpose of resenting opprobrious epithets, knowing of the bad feeling and enmity mutually existing, was such an act as was calculated to bring on a difficulty likely to result in serious consequences, and, under these circumstances, the defendant could not invoke the doctrine of self-defense. — Skipper v. State, 144 Ala. 100, 42 South. 43. “He who kills a human being, to be justifiable, must be mindful of his words and acts on the occasion which are likely to produce a deadly combat, and if by his words, acts, or deeds he shows a willingness to enter the conflict, or invites it, he will be held to have produced the necessity of slaying his adversary, and cannot invoke self-defense. — Stallworth v. State, 146 Ala. 8 [41 South. 184]; 5 Mayfield’s, p. 863.” 6 Mayfield’s Dig. p. 654, § 142. The doctrine of self-defense cannot be invoked to justify a killing unless the defendant is entirely free from fault in provoking or blunging on the difficulty. — Robinson v. State, 155 Ala. 67, 45 South. 916. And the necessity to kill, when created by the slayer, will not justify the taking of human life. — Montgomery v. State, 160 Ala. 7, 49 South. 902. The statute making-abusive language used by the person assaulted or beaten, at or near the time of the difficulty, a matter to be considered by the jmry in extenuation or justification of the defendant in committing- the assault applies only to prosecutions for assault, assault and battery, and affray, and not to homicides. — Prior v. State, 77 Ala. 56. No words of reproach or insult, however grievous *41or insulting, unaccompanied by an assault on tbe person, will justify an assault made under sucb circumstances that it is likely to result fatally, and does in fact result in taking the life of the person assaulted (Morris v. State, 25 Ala. 57) ; and if to avenge a verbal insult a blow is given with an instrument calculated to produce deatli, and from it death ensues the offense is murder.' — Grant v. State, 62 Ala. 233; Judge v. State, 58 Ala. 406, 29 Am. Rep. 757; Nutt v. State, 63 Ala. 180. For the reasons above given, it Avill be seen that, as referred to the evidence in this case, the court was not in error in that part of the oral charge excepted to or in refusing written charges Nos. 1, 5, 7, 9, 11, and 14.
Charge 4 is not a clear statement of any proposition of law. It is calculated to confuse and mislead the jury in that it might he taken by the jury to mean that uncommunicated threats are to be given the same Aveight and are to be considered by them as material evidence for the same purposes in justifying the actions of the defendant, Holland Spivey, as communicated threats. The charge as Avritten might be considered by the jury to mean, in effect, that un communicated and communicated threats, Avithout- distinction, are material evidence for the same purposes and should be given the same Aveight on the same footing, and, in addition, also should be considered to show the quo animo of the demonstration or character of the assault made by Stevens on Holland Spivey. The purposes for which uncommunicated threats are admissible and should be considered are not clearly stated, and, by coupling in the language used in the charge communicated and un communicated threats in this Avav, the jury might have been misled as to the purposes for Avhich such testimony is admissible and as to Iioav it should be regarded and considered by them. *42The charge also invades the province of the jury in that it instructs the jury positively that they should consider a certain portion of the evidence as material.
Charge No. 12 is an incorrect statement of the law and an invasion of the province of the jury. It cannot be said that carrying a pistol under the circumstances predicated is not, as a matter of law, an unlawful act, but the jury might take such circumstances into consideration in weighing the evidence either in mitigation or justification.
There was no abuse of the discretion of the court in permitting the defendant Holland Spivey, when testifying as a witness in his own behalf, to be interrogated on cross-examination about not having introduced the clothing worn by him on the occasion of the fatal difficulty at the preliminary trial, as the clothing had been introduced by the defendant on the trial, and the evidence was in conflict as to whether it was in the same condition as to the cuts, etc., on it as it was shortly after the fatal rencounter.
We have discussed all the matters argued by counsel in brief, and an examination of the other matters presented by the record does not reveal any error authorizing a reversal of the case, and an affirmance is therefore ordered.
Affirmed.